—Judgment unanimously affirmed. Memorandum: The record shows that defendant’s waiver of appeal was knowing, intelligent and voluntary (see, People v Callahan, 80 NY2d 273; People v Derby, 168 AD2d 969, lv denied 77 NY2d 905). Defendant has raised no categories of appellate claims that survive his waiver (see, People v Callahan, supra, at 280; People v Pierson, 195 AD2d 1073; People v Saunders, 190 AD2d 1092). (Appeal from Judgment of Onondaga County Court, Cunningham, J.—Criminal Sale Controlled Substance, 3rd Degree.) Present—Pine, J. P., Lawton, Fallon, Doerr and Davis, JJ.